Citation Nr: 0839601	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-33 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
traumatic arthritis of the right ankle with shin splints.  

2. Entitlement to a rating higher than 20 percent for 
traumatic arthritis of the left ankle with shin splints.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, had active service from 
April 1968 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In September 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  


FINDINGS OF FACT

1. The traumatic arthritis of the right ankle with shin 
splints is manifested by marked limitation of motion, but 
ankylosis of the ankle or impairment that more nearly 
approximates ankylosis of the ankle is not demonstrated.  

2. The traumatic arthritis of the left ankle with shin 
splints is manifested by marked limitation of motion, but 
ankylosis of the ankle or impairment that more nearly 
approximates ankylosis of the ankle is not demonstrated.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
traumatic arthritis of the right ankle with shin splints have 
not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010- 5271 (2008).  

2. The criteria for a rating higher than 20 percent for 
traumatic arthritis of the left ankle with shin splints have 
not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010- 5271 (2008).  
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2003, in September 2005, in March 
2006, and in May 2008.  The notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence of an increase in severity and the effect 
that worsening has on employment and daily life.  The veteran 
was notified that VA would obtain VA records and records of 
other Federal agencies and that he could submit other records 
not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable.  The notice included the 
Diagnostic Code under which the veteran is rated and the 
criteria necessary for a higher disability rating. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and the criteria of the Diagnostic Code under 
which the claimant is rated).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. The procedural defect was cured as after the RO 
provided substantial content-complying VCAA notice the claim 
was readjudicated as evidenced by the supplemental statement 
of the case, dated in May 2008. Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and the 
veteran has submitted private medical records.  The veteran 
was afforded a VA rating examination in October 2005.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As there is no 
evidence of a material change in the disabilities, a 
reexamination is not warranted.  38 C.F.R. § 3.327. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Background

Private medical records show that in September 2002 the 
veteran complained of bilateral ankle pain.  The pertinent 
findings were no joint erythema or swelling. 

On VA examination in January 2003, the veteran complained of 
constant bilateral ankle pain.  The veteran stated that he 
retired from truck driving because of ankle pain, but he 
could drive his car.  For the right ankle, passive 
dorsiflexion was 0 to 20 degrees, plantar flexion was 0 to 40 
degrees, inversion was 0 to 30 degrees and eversion was 0 to 
20 degrees.  For the left ankle, passive dorsiflexion was 0 
to 20 degrees, plantar flexion was 0 to 40 degrees, inversion 
was 0 to 30 degrees and eversion was 0 to 20 degrees.  The 
veteran resisted active range of motion.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, or abnormal movements.  
There was no ankylosis of either ankle. X-rays were read as 
normal. 

In a document received at the RO in December 2003, a private 
physician reported that the veteran was evaluated of ankle 
problems, which caused difficulty in his personal life and 
that the veteran was unable to continue working for a truck 
company that he had owned for many years because he could no 
longer operate a clutch, brake or accelerator effectively 
because of pain and swelling in his ankles. The pertinent 
findings were some edema and some hypertrophic changes in the 
malleolar areas.  There was some decreased range of 
dorsiflexion of the ankles and there seemed to be laxity in 
the ankles in inversion and eversion.  The assessment was 
chronic bilateral ankle instability and bilateral ankle 
arthralgia/traumatic arthritis.  The physician stated that 
the disabilities rendered the veteran totally and permanently 
impaired with respect to gainful employment.  

When the veteran was seen in August 2005, in August 2006, and 
in February 2008, the same private physician reported that 
the veteran condition was essentially unchanged. 



On VA examination October 2005, the veteran complained of 
progressive pain in his ankles.  He stated that he used a 
cane, that he was able to stand for three to eight hours with 
only short rest periods, and that he was able to walk one to 
three miles.  

On physical examination the veteran had no deformity, giving 
way, instability, stiffness or weakness of the ankles.  He 
had pain in his right ankle.  He had no episodes of locking, 
effusion, dislocation, or subluxation.  Motion of both ankles 
was affected.  He had no flare-ups and no inflammation.  His 
weight-bearing was affected, causing him to limp, but there 
was no other evidence of abnormal weight-bearing.  

For the right ankle, active dorsiflexion was 0 to 20 degrees 
with pain at 20 degrees and no additional limitation of 
motion with repetitive use.  Active plantar flexion was 0 to 
45 degrees with pain at 45 degrees and no additional 
limitation of motion with repetitive use.  

For the left ankle, active dorsiflexion was 0 to 20 degrees 
with pain at 20 degrees and no additional limitation of 
motion with repetitive use.  Active plantar flexion was 0 to 
45 degrees with pain at 45 degrees and no additional 
limitation of motion with repetitive use. 

There was no joint ankylosis or ankle instability.  X-rays 
revealed no acute bony abnormality.  With respect to the 
effects on occupational activities, it was noted that the 
veteran had not been employed since 2000 but had been a truck 
driver.  There was an effect on recreational activities, but 
not on daily activities such as doing chores or shopping. 

VA treatments records show that in January 2008 the veteran 
complained of chronic numbness in the plantar aspects of both 
feet and toes.  After a neurological evaluation, the 
impression was axonal neuropathy versus restless leg syndrome 
with no obvious cause for axonal neuropathy.  



In August 2008, the veteran testified that his ankle problems 
were worse in the morning and that he could only stand for 
fifteen to twenty minutes without ankle pain.  He stated that 
his ankles were really stiff and that sometimes he could not 
get out of a car.    

Rating Criteria 

The ankle disabilities are currently each rated 20 percent 
for traumatic arthritis of with shin splints under Diagnostic 
Codes 5010 (traumatic arthritis) and 5271 (limitation of 
motion of the ankle). 

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Shin splints are 
rated as tenosynovitis.  Tenosynovitis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024.  

Degenerative joint disease is degenerative arthritis and 
degenerative arthritis is rated on the basis limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the current 20 
percent rating is the maximum schedular rating for limitation 
of motion of the ankle.  

The criteria for the next higher rating, 30 percent, for an 
ankle disability, are ankylosis in plantar flexion, between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  Diagnostic Code 5270. 


Analysis

The veteran is currently assigned the maximum schedular 
rating of 20 percent for each ankle in the absence of 
ankylosis.  For a 30 percent rating, ankylosis would have to 
be in plantar flexion, between 30 degrees and 40 degrees, or 
in dorsiflexion, between 0 degrees and 10 degrees.    

The evidence is quite clear that the veteran does not have 
ankylosis of either ankle in as much as he has some motion in 
the ankles.  And the veteran is not service-connected for any 
neurological condition which may affect the lower 
extremities.  

Accordingly, the criteria for a schedular rating higher than 
20 percent for traumatic arthritis with shin splints for 
either ankle have not been met. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for an 
extraschedular  rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).





Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for traumatic arthritis of 
the right ankle with shin splints is denied.  

A rating higher than 20 percent for traumatic arthritis of 
the left ankle with shin splints is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


